DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 7 and 15 are allowable. The restriction requirement, as set forth in the Office action mailed on 09/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species II is withdrawn.  Claims 5, 6, 13, 14 and 18, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of allowable claims. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
The Applicant disclosed in independent claim 1 a drop measurement unit provided below a substrate to measure drop information of a droplet to be discharged on the substrate from an inkjet head, the drop measurement unit comprising: 
 	a sensor module in which a plurality of sensor are disposed, and 
 	the drop measurement unit that measures a drop position, a drop size, and a drop volume by using information measured by the sensor module, 
 	wherein the drop measurement unit includes pressure sensor modules in a form of a matrix, and calculates and maps the drop position, the drop size, and the drop volume by using node information of the matrix.

6.	The Applicant also disclosed substantially the same subject matter in independent claims 7 and 15.

7.	U.S Patent application publication number 2004/0056917 to Su et al. disclosed a similar invention in Fig. 2. Unlike in the instant application, Su et al. are silent about “wherein the drop measurement unit includes pressure sensor modules in a form of a matrix, and calculates and maps the drop position, the drop size, and the drop volume by using node information of the matrix”.
	Su et al. are also silent about similar limitations in independent claims 7 and 15.

8.	U.S Patent publication number 6,299,275 to Elgee also disclosed a similar invention in Fig. 2. Unlike in the instant application, Elgee is silent about “wherein the drop measurement unit includes pressure sensor modules in a form of a matrix, and calculates and maps the drop position, the drop size, and the drop volume by using node information of the matrix”.
	Elgee is also silent about similar limitations in independent claims 7 and 15.


9.	Korean Patent publication number 20130035392 to Son et al. also disclosed a similar invention in Figs. 3 and 5. Unlike in the instant application, Son et al. are also silent about “a drop measurement unit provided below a substrate to measure drop information of a droplet to be discharged on the substrate from an inkjet head, and wherein the drop measurement unit calculates and maps the drop position, the drop size, and the drop volume by using node information of the matrix”.
 	Son et al. are also silent about similar limitations in independent claims 7 and 15.

10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853